Citation Nr: 0522410	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-13 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant has basic eligibility to receive 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery G.I. Bill benefits).   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel












INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.                

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

An individual who, after June 30, 1985, first becomes a 
member of the Armed Forces, may elect not to receive 
educational assistance under Chapter 30, Title 38, United 
States Code.  This election must be made at the time the 
individual initially enters active duty as a member of the 
Armed Forces.  An individual who makes such an election is 
generally not eligible for education assistance under Chapter 
30, Title 38, United States Code.  38 U.S.C.A. § 3011(c) 
(West 2002); 38 C.F.R. § 21.7042(f)(1) (2004).  Nevertheless, 
an individual who elects not to enroll in this educational 
assistance program may establish eligibility by withdrawing 
the declination during the period from December 1, 1988, 
through June 30, 1989.  38 C.F.R. § 21.7042(c).

In this case, the appellant contends that he should be 
eligible for educational assistance benefits under Chapter 
30, Title 38, United States Code.  The appellant notes that 
in 1986, he joined the Ohio Air National Guard and was not 
eligible for the Montgomery GI Bill because of his reservist 
status.  He states that in April 1988, he entered active duty 
in the Air Force.  According to the appellant, at that time, 
the recruiter "made a few mistakes and marked" him as the 
"wrong rank, E-2."  The appellant notes that it took over 
nine months to correct his rank and that he was not paid the 
first two months on active duty.  According to the appellant, 
at "CBPO," he was offered the GI Bill again.  However, the 
appellant indicates that at that time, he declined to 
participate in the Chapter 30 educational program due to 
financial reasons and because he had to address the Board of 
Military Corrections to correct his rank.  Nevertheless, the 
appellant contends that he was told that he could come back 
when the corrections were made and he would be given another 
chance to apply.  However, the appellant states that on 
numerous occasions when he tried to reapply, he was told that 
he was ineligible since he had initially declined to 
participate.  

By an October 2003 decision letter, the RO denied the 
appellant's claim for Chapter 30 educational benefits.  At 
that time, the RO stated that to be eligible for the Chapter 
30 benefits, persons first entering on active duty after June 
30, 1985, must not have declined to participate in the 
Chapter 30 education benefits program.  Persons who had 
declined to participate were given an opportunity to withdraw 
the declination during the period beginning December 1, 1988 
through June 30, 1989, provided that they were on active duty 
during that period of time.  According to the RO, they were 
denying the appellant's claim based on information received 
from the appellant's service department and the information 
that the appellant provided on his application.  The RO 
reported that that information indicated that the appellant 
specifically declined to participate in the Chapter 30 
education benefits program.  In addition, there was no 
evidence showing that the appellant withdrew his declination 
during the aforementioned period of time.  

In an electronic message from the RO to the Air Force, dated 
in April 2004, the RO requested that the Air Force check the 
appellant's records and verify whether the appellant declined 
to participate in the Chapter 30 education benefits program.  
An April 2004 return response showed that according to the 
Air Force, the appellant "disenrolled on July 7, 1988."  
The Air Force also noted that the appellant printed on his DD 
Form 2366 "no I do not want GI Bill."  In addition, the Air 
Force indicated that the appellant's enlistment contract 
showed that the appellant's rank was "E-2" and there was no 
evidence of any board action to correct the appellant's rank.  

Computer printouts from the Department of Defense (DOD), 
dated in October 2003, show that the veteran had two periods 
of military service: May 6, 1986 to February 23, 1987, and 
April 4, 1988 to January 7, 1999.  However, in regard to the 
appellant's first period of service, given the appellant's 
statement that he had served in the Ohio Air National Guard 
in 1986, it is unclear as to whether his period of service 
from May 1986 to February 1987 was a period of active 
military service or whether it was a period of service with 
the Ohio Air National Guard.  In this regard, as stated 
above, the legal criteria governing basic eligibility for 
Chapter 30 benefits require that the election not to receive 
educational assistance under Chapter 30 must be made at the 
time the individual initially enters active duty as a member 
of the Armed Forces.  In light of the above, it is unclear as 
to when the appellant initially entered active duty.  Thus, 
the Board finds that further efforts should be made in order 
to verify the appellant's period of National Guard service 
and the dates of his active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA), if any.  

In regard to the appellant's second period of military 
service, from April 1988 to January 1999, which appears to be 
a period of active military service, as previously stated, in 
the April 2004 return response from the Air Force, the Air 
Force stated that the appellant "disenrolled on July 7, 
1988."  This statement suggests that the appellant had 
previously enrolled in the Chapter 30 education benefits 
program.  However, there is no evidence of record showing 
that the appellant had enrolled in the Chapter 30 program.  
Moreover, the Air Force also noted that the appellant printed 
on his DD Form 2366 "no I do not want GI Bill."  However, a 
copy of the appellant's DD Form 2366 is not of record and, as 
such, the date of the DD Form 2366 is unknown.  In addition, 
it appears from the evidence of record that the appellant is 
still on active duty in the United States Air Force.  In VA 
Form 22-1990 (Application for VA Education Benefits), dated 
in October 2003, in response to the question as to whether 
the appellant was currently on active duty, the appellant 
responded "yes."  Furthermore, by the April 2004 electronic 
message exchange between the RO and the Air Force, the RO 
noted that the appellant entered active service on April 4, 
1988, and was still on active duty.  Thus, as the information 
before the Board is limited to the appellant's education 
folder, unaccompanied by the appellant's complete service 
administrative/personnel file, the facts of this case remain 
unclear and the issue is not ready for appellate review.  
Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  


Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should make every attempt to 
obtain verification of all of the 
appellant's periods of military service, 
to include the appellant's period of 
service in the Ohio Air National Guard, 
including verification of all periods of 
the appellant's ACDUTRA and INACDUTRA, 
from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, the 
Ohio Air National Guard, or through other 
official channels, as necessary.  Any 
records or information obtained must be 
made part of the education folder.  The 
search effort should be documented in the 
education folder and if any such effort 
produces negative results, documentation 
to that effect should be placed in the 
education file.

2.  The RO should also contact the NPRC 
or the current custodian of the 
appellant's service administrative/ 
personnel file, and request his complete 
service administrative/personnel file.  
This file should be associated with the 
appellant's education folder, if 
available.  The RO should specifically 
obtain a complete copy of the appellant's 
DD Form 2366.  The unavailability of any 
requested documents should be documented 
in the record.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the appellant's 
claim.  If any benefit sought on appeal 
remains denied, then the appellant and 
his representative should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.   

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




